
	
		I
		112th CONGRESS
		2d Session
		H. R. 4168
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2012
			Mr. Guinta (for
			 himself, Mr. Bass of New Hampshire,
			 Mr. Owens,
			 Mr. Ryan of Ohio,
			 Mr. Michaud, and
			 Mr. Turner of New York) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To direct the American Battle Monuments Commission to
		  provide for the ongoing maintenance of Clark Veterans Cemetery in the
		  Philippines.
	
	
		1.Short titleThis Act may be cited as the
			 Caring for the Fallen
			 Act.
		2.Maintenance of
			 Clark Veterans Cemetery in the PhilippinesThe American Battle Monuments Commission
			 shall be responsible for Clark Veterans Cemetery in the Philippines under
			 chapter 21 of title 36, United States Code, and shall make necessary
			 arrangements to ensure the ongoing maintenance of such cemetery under such
			 chapter.
		
